DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-18 are pending.  Claims 1-5, 7-11, 14-16, and 18 are rejected herein.  Claims 5, 11, and 17 are indicated as containing allowable subject matter.  Claims 6, 12-13, and 17 are objected to.  This is a First Action on the Merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indicators for indicating a plurality of rotation positions from claims 4 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 4 and 10:  The Examiner could not find any explanation of indicators for rotational positions in the specification.  Furthermore, the words “indicator”, “indicating”, “indication”, and “indicators” do not appear in the specification.  Therefore one skilled in the art would not be enabled to use the present disclosure to make “indicators for indicating a plurality of rotation positions” as recited in claims 4 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 11, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 11:  The clause “which fits into a gasket” is indefinite because it is unclear if this refers back to “elongate chamber” or to “end piece”.  Claim 6 makes it clear that it refers back to “end piece” which is how the claims have been interpreted for the purposes of this action.
Regarding claim 14:  The limitation of “a position such that a sample can fall out of said sample holder” in indefinite because such a position will depend on many variables which are not specified in the claims.  For instance, how is the sample attached?  What are the friction forces holding the sample in place?  Since the only other limitation of claim 14 is rotation about the central axis which is already present in claim 7, this claim has not been further examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by ZANDBERGEN (US Pub. 2020/0141846).
Regarding claim 1:  ZANDBERGEN discloses:  A workstation (FIG. 1) for mounting, at cryogenic temperature (abstract), a specimen into a cryotransfer holder (911) having a sample holding platform (511 in FIG. 8a, 10) and a center axis (center of cylinder 501 in FIG. 10) comprising, a receiving fixture (all structures 902 and to the left in FIG. 1 in FIG. 1, not including 921 and 912) configured to receive the cryotransfer holder (FIG. 1), said receiving fixture comprising: a stationary sample transfer vessel (901); and an elongate chamber (902) for receiving a portion of the cryotransfer holder, wherein said elongate chamber (902) comprises bearing surfaces (whatever surfaces of 902 that 911 rest on such as o-ring 915) configured to allow rotation of the cryotransfer holder about its center axis when mounted in said receiving fixture (para. 13).
Regarding claim 2:  ZANDBERGEN discloses:  said receiving fixture is configured to allow the sample holding platform to extend into said sample transfer vessel when the cryotransfer holder is mounted in said receiving fixture (FIG. 1 shows this configuration).
Regarding claim 3:  ZANDBERGEN discloses:  said stationary sample transfer vessel is configured to contain a liquid cryogen (903 in FIG. 1).
Regarding claim 4:  ZANDBERGEN discloses:  a cylindrical element (part of goniometer described in para. 24) having indicators for indicating a plurality of rotation positions of the cryotransfer holder (There will inherently be some kind of readout or indicator so that the user knows the angular position of the specimen stage.).
Regarding claim 7:  ZANDBERGEN discloses:  A system (FIG. 1) for mounting, at cryogenic temperature (abstract), a specimen into a cryotransfer holder comprising: a cryotransfer holder (911) comprising: a sample holding platform (511 in FIG. 8a, 10) and a center axis (center of cylinder 501 in FIG. 10); and a workstation comprising: a receiving fixture (all structures 902 and to the left in FIG. 1 in FIG. 1, not including 921 and 912) configured to receive said cryotransfer holder (FIG. 1), said receiving fixture comprising: a stationary sample transfer vessel (901), and an elongate chamber (902) for receiving a portion of the cryotransfer holder (FIG. 1), wherein said elongate chamber comprises bearing surfaces (whatever surfaces of 902 that 911 rest on such as o-ring 915) configured to allow rotation of said cryotransfer holder about its center axis when mounted in said receiving fixture (para. 13).
Regarding claim 8:  ZANDBERGEN discloses:  said receiving fixture is configured to allow the sample holding platform to extend into the sample transfer vessel when the cryotransfer holder is mounted in said receiving fixture (FIG. 1 shows this configuration.).
Regarding claim 9:  ZANDBERGEN discloses:  said stationary sample transfer vessel is configured to contain a liquid cryogen (903 in FIG. 1).
Regarding claim 10:  ZANDBERGEN discloses:  a cylindrical element (part of goniometer described in para. 24) having indicators for indicating a plurality of rotation positions of the cryotransfer holder (There will inherently be some kind of readout or indicator so that the user knows the angular position of the specimen stage.).
Regarding claim 15:  ZANDBERGEN discloses:  A method for mounting, at cryogenic temperature, a specimen into a cryotransfer holder (abstract) comprising: placing a cryotransfer holder (911 in FIG. 1) comprising a sample holding platform (511 in FIG. 8a, 10) and a center axis (center of cylinder 501 in FIG. 10) into a workstation comprising a receiving fixture (all structures 902 and to the left in FIG. 1 in FIG. 1, not including 921 and 912) configured to receive said cryotransfer holder (FIG. 1), wherein said receiving fixture comprises a stationary sample transfer vessel (901), and an elongate chamber (902) for receiving a portion of the cryotransfer holder (FIG. 1); extending the sample holding platform into the sample transfer vessel (FIG. 1) when the cryotransfer holder is mounted in said receiving fixture; and mounting the specimen into the sample holding platform once the sample holding platform is inside the sample transfer vessel (para. 4-7).
Regarding claim 16:  ZANDBERGEN discloses:  cooling said sample transfer vessel with a liquid cryogen (903 in FIG. 1).
Regarding claim 18:  ZANDBERGEN discloses:  rotating the cryotransfer holder about said center axis (para. 13) to a position for actuating a specimen clamp (This does not require any particular step or structural limitation.).
Allowable Subject Matter
Claim(s) 5, 6, 11-13, and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well of clearing up any issues under 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 5, 11, and 17 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a sample tip receiver attached to an end piece of the elongate chamber which fits into a gasket which seals the stationary sample transfer vessel and the elongate chamber, as recited in claims 5 and 11.  Also not found in the prior art of record are the limitations of removing the specimen from the sample holding platform by rotating the cryotransfer holder about the center axis, as recited in claim 17.
Claim 6 is indicated as containing allowable subject matter for depending from claim 5.
Claims 12 and 13 are indicated as containing allowable subject matter for depending from claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references have been added to the Notice of References Cited for teaching different cryogenic holders for electron microscopes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2855